Citation Nr: 0111012	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-12 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

The propriety of the initial evaluation of 30 percent 
assigned for post-traumatic stress disorder (PTSD) from 
February 5, 1999.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.


FINDING OF FACT

Since February 5, 1999, the veteran's PTSD has been 
manifested by disturbances of mood, to include depression, 
anxiety, anger, and irritability, suicidal ideations, 
stressful dreams and attendant disturbances of sleep, an 
exaggerated startle response, a flat affect, impaired social 
relationships, and impaired industrial performance, to 
include reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation, from February 5, 
1999, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Background

His DD-214 indicates that the veteran served in combat in 
Vietnam.  His citations and awards include the Combat 
Infantryman's Badge.  His service medical records show that 
on one occasion in February 1971, shortly before his 
discharge, the veteran sought medical attention for 
"nervousness and an inability to focus."

The current claim was initiated in February 1999.  At that 
time he reported that he was fully employed as a machine 
operator; he did not list any sources of medical treatment, 
VA or private, for his claimed "nervousness."  

In connection with the claim, the veteran was given a VA 
psychiatric examination in June 1999.  The examination report 
indicates that the examiner reviewed the claims folder and 
received a history from the veteran concerning experiences he 
had had during combat or as otherwise the target of enemy 
fire while serving in Vietnam.  The veteran also related that 
he experienced stress during service from his mother's having 
committed suicide at that time.  The examiner noted that 
except for the occasion in February 1971, the veteran had 
received no psychiatric treatment during service.  The 
veteran gave the examiner information about his current 
mental state and life.  He said that he had received no 
psychiatric treatment since service.  He reported that he was 
employed currently and indeed had been employed with the same 
business (apparently, a manufacturing concern) since his 
discharge from service.  He described his job as that of a 
production operator.  He told the examiner, however, that he 
was "always nervous" at work.  The veteran indicated that 
he had been married to his wife since 1976 and had never been 
married before, and that their two children (both teenagers) 
were doing well.  He suggested that his wife had been 
supportive of him emotionally.  The veteran recounted that he 
had one close friend, who was in the same division as he in 
Vietnam and lived in the same state as he.  The veteran 
indicated that he had no particular hobbies or similar 
pursuits outside of work, having given up his one interest, 
hunting, after returning from service.  

In addition, the veteran reported certain problems.  He said 
that although he drank alcohol infrequently, when he did he 
would become a '"different person,'" tending to be violent 
and/or to have blackouts.  He suggested that he did not drink 
at home but instead would go to a bar and drink by himself.  
He recounted that during one drinking episode, in February 
1999, he seriously considered committing suicide, had a 
blackout, and missed one week of work.  The veteran suggested 
to the examiner that this episode represented his reaction to 
the idea that it was anniversary of the destruction in 
Vietnam, on a Valentine's Day, of most of the platoon of 
which he had been a member before being transferred.  The 
veteran also reported having problems controlling his anger 
when not drinking.  He said that he frequently became 
irritated with his wife, although he denied having acted 
violently towards her.  He related that he harbored rage, 
more so in the past two years than earlier, and with this 
rage, the fear that he would act violently towards others.  
He denied having had any physical altercations with others 
recently, although he said that he had had some in the remote 
past.  

More generally, the veteran described himself to the examiner 
as generally "jumpy and nervous like I can't handle 
things."  He indicated that he would consider suicide when 
the stress he was feeling became too burdensome.  He revealed 
that he regularly had stressful dreams, often involving 
combat and other circumstances of war and at other times, his 
dead mother.  He said that because of his chronic bad dreams, 
which themselves interfered with his sleep (at times causing 
him to wake up screaming), he was afraid to go to sleep.  The 
veteran also reported what the examiner termed "an 
exaggerated startle response and a concomitant difficulty 
tolerating noise."  He recounted an incident during which he 
reacted to a ringing electric bell in such a way as to 
embarrass himself in front of other people who were present.

The veteran described having what the VA examiner regarded as 
a tendency to get lost in his own preoccupations.   

The veteran informed the VA examiner that he had had chronic 
and longstanding difficulties concentrating on his work when 
on the job because of his chronic emotional unrest.  He 
recounted that he had been disciplined for losing his 
concentration.  He indicated that he experienced his job as 
stressful.  He said, moreover, that he would frequently 
become angry with those with whom he worked.  He expressed 
the belief that his supervisor dogged him and reported that 
he had met with his supervisor about asserted deficiencies in 
his demeanor while at work, specifically, nervousness and 
excitability.  The veteran revealed that he felt himself 
unable to "slow down."  

The examiner reported certain objective impressions.  He 
found the veteran to display an anxious mood and affect and 
to be harboring considerable anger, although without thoughts 
of killing others.  He considered the veteran to have an 
exaggerated startle response and to be chronically irritable.  
The examiner found that the veteran had thoughts of suicide 
but opined that he was not "imminently suicidal."  He 
observed that the veteran was on time for his appointment, 
appeared well groomed, maintained good eye contact throughout 
the interview, and was cooperative despite the emotions 
exhibited.  The examiner found that the veteran was in good 
contact with the routine aspects of reality and had displayed 
no psychotic or delusional thinking.  He observed that the 
veteran routinely re-experienced both combat and the death of 
his mother in distressing dreams and would experience 
psychological distress when reminded of these traumas by 
external cues, and therefore would try to avoid such stimuli.  
The examiner found that the veteran had chronic difficulty 
sleeping because of his dreams.  The examiner indicated that 
because of his emotional state, the veteran had a flat affect 
and was detached and estranged from other people.  Although 
reporting that he had not performed a formal assessment, the 
examiner opined that the veteran's long-term and short-term 
recall both appeared to be good.  He rated the veteran's 
insight and judgment as fair and good, respectively.  The 
examiner reported that on the Mississippi Scale for Combat 
PTSD, the veteran had obtained a score of 159.  The examiner 
remarked that while this was an "unusually high" score, it 
was "not necessarily inconsistent with a diagnosis of 
PTSD."

The examination produced a multiaxial evaluation.  Pertinent 
diagnoses or assessments were PTSD (Axis I), alcohol abuse, 
episodic (Axis II), combat (Axis IV), and a Global Assessment 
of Functioning (GAF) score of 60 (Axis V).  With this 
evaluation, the examiner commented that the veteran's PTSD 
had previously been mild but had worsened during the past two 
years, observed that the veteran though remaining employed 
was concerned that his emotional state would subvert his job 
performance, and recommended that the veteran begin 
psychotherapy at the PTSD Clinic of the VA Medical Center 
(VAMC) where the examination took place.

In July 1999, the RO granted the veteran service connection 
for PTSD from February 5, 1999 and assigned a 30 percent 
rating from that effective date.

In February 2000, the representative of the veteran submitted 
VA outpatient treatment records of psychiatric treatment 
received by him during the period July 1999-December 1999.  
These records documented the same symptoms detailed in the 
June 1999 VA examination report.  In particular, they show 
that the veteran continued to report having bad dreams 
concerning combat and his dead mother, instances of 
difficulty falling asleep, feelings of nervousness, 
irritability, and anger, and a degree of anxiety.  The 
records also revealed that the veteran was making reports of 
what his psychiatrist regarded as auditory hallucinations 
although at other times denying all hallucinations and 
delusions, that he indicated that he had cut his hand at work 
(because of his psychiatric condition, it was implied), and 
that he was now taking two antidepressants.  In November 
1999, the records show, the veteran underwent an MRI of the 
head and neck after having been observed to have tremor.  The 
study was unremarkable.  In December 1999, the records 
document, his prescription for one of the antidepressants was 
increased to address feelings of severe depression, suicidal 
ideation, and the intensification of his stressful dreams.

In April 2000, the representative of the veteran submitted 
evidence addressing his job performance.  This included two 
written statements by acquaintances of the veteran.  The 
first, dated in April 2000 , was by the president of the 
local union to which the veteran belonged.  The union 
president stated that he had known the veteran personally for 
the past fifteen years and described the tasks he was 
expected to perform as a "forming machine operator" at 
work.  The union president then observed that the veteran 
"is very nervous, reacts to sudden and loud noises, high 
strung, hot tempered, gets very angry quickly, always in a 
bad mood, seems very depressed, always seems to be tired and 
stressed out."  The union president suggested that because 
of these difficulties, the veteran had received warnings that 
his work performance was unsatisfactory.  The union president 
attached a copy of a written warning that had just been 
issued to the veteran.  The document cited 'poor performance 
on the 11-7 shift" and warned the veteran that continued 
poor performance could lead to termination of his employment.  
The union president also said in his statement that the 
veteran told him that he had trouble keeping up with his 
work.  The second statement, also dated in April 2000, was by 
a person who had taught a religious instruction class that 
the veteran attended.  This person said that he had known the 
veteran for approximately ten years.  He indicated that at 
one time had seen the veteran display a dramatic startle 
response.  He said that the veteran had become "more edgy 
and withdrawn," engaging only in work and church activities.

ii.  Analysis

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 2, 2000 during the pendency of this appeal.  The 
new law is applicable to all claims filed on or after its 
date of enactment or filed before the date of enactment and 
not yet final as of that date.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1990) (where the law changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, then, unless 
Congress has provided otherwise, the version most favorable 
to the appellant will apply).  Hence it applies to the 
instant claim.  Under the VCAA, VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for a benefit before adjudicating that claim.  
Thus, the new law requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  The new law also provides that VA must make 
reasonable efforts to obtain records pertinent to a claim, 
and if the records cannot be secured, must so notify the 
claimant.  Furthermore, under the new law VA must supply a 
medical examination or opinion if such is necessary to make a 
decision on a claim for compensation.  Veterans Claims 
Assistance Act of 2000, Pub. L.106-475,§ 3(a), 114 Stat. 
2096, 2096-98 (to be codified at 38 U.S.C. §§ 5103, 5103A).

The Board finds that through the actions that it took in 
developing the record of this claim, the RO fulfilled these 
duties.  The file reveals that the RO informed the veteran 
and his representative of what evidence has been needed to 
substantiate the claim and received and considered all 
medical and lay evidence that they have designated as 
relevant.  As well, the RO satisfied the VCAA by affording 
the veteran a VA examination so that findings required to 
decide the merits of claim could be made.

As the veteran has been afforded the notice and assistance 
that the VCAA requires VA to render before adjudicating a 
compensation claim, he will not be prejudiced if the Board 
decides his claim at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Therefore, the Board will consider the 
claim on the basis of the record as it stands.  

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2000).  When there is a question as to 
which of two ratings should be assigned to a disability, the 
higher rating must be assigned if the disability pictured by 
the record more closely approximates the criteria required by 
that rating.  38 C.F.R. § 4.7 (2000).  All VA regulations 
which the face of the record indicates are potentially 
relevant to the claim for increased evaluation will be 
considered by the Board, whether explicitly raised in the 
record or not, unless their consideration would be arbitrary, 
capricious, or contrary to law.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The claimant is entitled to 
receive the highest possible evaluation afforded by the 
rating schedule regardless of the diagnostic code. 38 C.F.R. 
§ 4.7.  In the rating of disabilities, it is not expected 
that all cases will show all the findings specified for a 
particular evaluation under a diagnostic code.  At the same 
time, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of 
rating with impairment of function are always to be expected.  
See 38 C.F.R. § 4.21 (2000).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).  Thus, a claim for 
an increased evaluation of disability will be granted unless 
it is refuted by a preponderance of the evidence of record.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

In addition, the Board notes that this is a case in which the 
disability rating at issue was rendered with a grant of 
service connection.  The Court has held that under such 
circumstances, the evaluation of the disability must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126, (1999).  Accordingly, the evidence pertaining 
to an original evaluation might require the issuance of 
separate, or "staged," ratings of the disability based on 
the facts shown to exist during separate periods of time.  
Id.  

The veteran's PTSD is rated under the section of the rating 
schedule concerning mental disorders.  Diagnostic Code 9411 
refers to PTSD.  Mental disorders, such as PTSD, are 
evaluated in accordance with the general rating formula that 
is set out in Diagnostic Code 9440.  Under this diagnostic 
code, a 30 percent evaluation is warranted when the disorder 
is productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks on no more than 
a weekly basis, chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9440.  

A 50 percent evaluation is warranted under Diagnostic Code 
9440 when the disorder causes occupational and social 
impairment, with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumulocutory, or stereotyped speech; panic attacks more 
frequently than once per week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

The initial question before the Board is whether the 
disability picture presented by the veteran's PTSD is closer 
to that contemplated by a 50 percent or a 30 percent rating.  
38 C.F.R. § 4.7.

After a careful review of the record, the Board finds that 
the veteran's PTSD more closely resembles the disability 
pictured in the rating schedule by a 50 percent evaluation.  
In this regard, the Board notes that it is charged with the 
duty to assess the credibility and weight given to evidence.  
Evans v. West, 12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In this capacity, the Board 
finds the veteran to be credible, including with regard to 
the symptoms attributable to his service-connected disability  
Id.; see also Bruce v. West, 11 Vet. App. 405, 410-11 (1998), 
citing Savage v. Gober, 10 Vet. App. 488, 495 (1997) (one not 
a medical expert is nevertheless competent to offer evidence 
of his symptoms).  These symptoms include recurrent bad 
dreams and attendant sleep disturbance, disturbances in mood 
(including depression, anxiety, irritability, and anger), an 
exaggerated startle response, a flat affect, and recurrent 
suicidal ideations.  Apparently, the veteran has need of 
antidepressants - - they have been prescribed, and the 
prescription was increased after an escalation of certain of 
his symptoms.  Although the medical opinion of record is that 
the veteran is not psychotic or delusional, at least some 
instances of hallucination, auditory in nature, have been 
noted.  In addition, the evidence of record shows that the 
veteran has encountered ongoing social and occupational 
impairment on account of his PTSD.  This evidence consists of 
accounts not only from the veteran but also from longstanding 
acquaintances of his and moreover, includes documentation 
from his employment record.  The latter constitutes objective 
evidence that the ability of the veteran to remain in a job 
that he has held for many years has been jeopardized by 
recent poor performance.  It is of particular significance, 
especially in the light of the evidence of his poor 
concentration, mood disturbance, and reduced productivity 
offered by the veteran and an acquaintance from work.

Furthermore, mental status testing conducted during the June 
1999 VA examination has endorsed the symptoms reported by the 
veteran to a significant extent.  While his score on the 
Mississippi Scale for Combat PTSD was regarded by the VA 
examiner as "rather high" for one suffering with that 
disorder, his GAF score was estimated to be 60.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, DSM-
IV, a GAF score of 60 contemplates moderate difficulty in 
social and industrial functioning.  

Accordingly the Board finds that the disability picture 
presented by veteran's PTSD is closer to that contemplated by 
a 50 percent than by a 30 percent evaluation under the 
pertinent rating provision and that this has been so since 
February 5, 1999.  The Board further finds, however, that at 
no time since that date has the veteran's PTSD warranted a 70 
percent evaluation.  Under Diagnostic Code 9440, a 70 
evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.  Few of the criteria set out 
for this rating are met in this case.  The evidence is to the 
effect that the veteran is well groomed.  While suicidal 
ideations and disturbances of mood have been shown, there is 
no evidence of intermittently illogical, obscure, or 
irrelevant speech, obsessive rituals interfering with routine 
pursuits, of generally poor impulse control, or of the 
inability to function independently on account of near-
continuous panic or depression.  It is clear from the record 
in this case that the veteran's family relationships are 
largely intact and unimpaired.  In short, there is little 
evidence in the record that the everyday occupational and 
social activities of the veteran, although adversely affected 
by his disability, have been disrupted and subverted to the 
degree, or by behavior of a kind, anticipated by the criteria 
for a 70 percent rating.  

Therefore, the Board will grant the veteran a 50 percent 
evaluation, but no more, for PTSD from February 5, 1999.


ORDER

A 50 percent evaluation for PTSD is granted from February 5, 
1999, subject to controlling regulations applicable to the 
payment of monetary benefits.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

